 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         PAULA SARDINAS, individually,                 CASE NO. 19-0257JLR
           and on behalf of her minor child,
11         G.M.,                                         ORDER DENYING PLAINTIFFS’
                                                         MOTION FOR LEAVE TO FILE
12                              Plaintiffs,              A JURY DEMAND
                  v.
13

14         UNITED AIRLINES, INC., et al.,

15                              Defendants.

16                                    I. INTRODUCTION
17         Before the court is Plaintiffs Paula Sardinas and G.M.’s (collectively “Plaintiffs”)
18   motion for leave to file a jury demand. (Mot. (Dkt. # 9).) Defendant United Airlines,
19   Inc. (“United”) opposes the motion. (Resp. (Dkt. # 13).) The court has considered the
20   parties’ submissions, the relevant portions of the record, and the applicable law. Being
21   //
22   //


     ORDER - 1
 1   fully advised, 1 the court DENIES Plaintiffs’ motion.

 2                                       II.   BACKGROUND

 3          Ms. Sardinas is the mother of G.M., a minor child. (See Compl. (Dkt. # 1-1)

 4   ¶¶ 3-4.) Plaintiffs commenced this action in King County Superior Court on January 17,

 5   2019, alleging that United, as well as John and Jane Does 1-10, who were members of the

 6   flight crew on United Flight 1695, were negligent and indifferent towards G.M.’s safety

 7   by allowing a passenger to sexually assault G.M. on the flight. (Id. ¶¶ 2, 16-17.) The

 8   state court set a jury demand filing deadline for October 7, 2019. (Daheim Decl. (Dkt.

 9   # 10) ¶ 2, Ex. 1.) On February 22, 2019, United removed the case to this court. (Not. of

10   Rem. (Dkt. # 1).) On March 1, 2019, the court set a schedule for the parties’ initial

11   disclosures, Rule 26(f) discovery conference, and joint status report. (Scheduling Order

12   (Dkt. # 6).) The same day, United filed its answer. (Answer (Dkt. # 8).)

13          On March 14, 2019, Plaintiffs sent United a draft joint status report. (Daheim

14   Decl. ¶ 8.) This draft indicated that Plaintiffs intended to seek a jury trial. (Id., Ex. 4 at

15   31.) 2 On March 31, 2019, United returned the draft joint status report to Plaintiffs with

16   proposed revisions. (Jorgensen Decl. (Dkt. # 14) ¶ 6; Daheim Decl. ¶ 10.) According to

17   United, because “neither party filed a jury demand by March 15,” United revised the

18   answer to “Non-Jury or Jury Trial” from “Jury” to “Non-Jury.” (Jorgensen Decl. ¶ 6; see

19
            1
20             Neither party requests oral argument (see Mot. at 1; Resp. at 1), and the court concludes
     that oral argument would not be helpful to its disposition of the motion, see Local Rules W.D.
     Wash. LCR 7(b)(4).
21
            2
              When citing the Daheim declaration exhibits, the court cites the page numbers provided
22   by the court’s electronic filing system.


     ORDER - 2
 1   also Daheim Decl. ¶ 10, Ex. 5 at 38.) On April 1, 2019, United told Plaintiffs that it

 2   believed Plaintiffs had failed to timely file a jury demand. (Daheim Decl. ¶ 11, Ex. 3 at

 3   18-20.)

 4          Plaintiffs filed the present motion on April 2, 2019, arguing that they did not

 5   waive their right to a jury and that, in the event they did, the court could exercise its

 6   discretion to relieve such waiver. (See generally Mot.; Reply (Dkt. # 15).) In response,

 7   United argues that the court should deny the motion because Plaintiffs’ jury demand is

 8   untimely and because it would be improper for the court to use its discretion to relieve

 9   Plaintiffs’ waiver under the circumstances. (See generally Resp.) The court now

10   addresses the motion.

11                                        III.   ANALYSIS

12   A.     Legal Standards

13          The right to a jury trial in a civil lawsuit is fundamental. Aetna Ins. Co. v.

14   Kennedy, 301 U.S. 389, 393 (1937). However, a party may waive the right if it fails to

15   timely file and serve a jury demand. Fed. R. Civ. P. 38(d); see, e.g., Fuller v. City of

16   Oakland, Cal., 47 F.3d 1522, 1530 (9th Cir. 1995). Rule 38 governs the timing of jury

17   demands in federal court and requires parties to make any written demand for a jury “no

18   later than 14 days after the last pleading directed to the issue is served.” Fed. R. Civ. P.

19   38(b). But, in the context of a removed case, Rule 81(c)(3) also applies and provides

20   exceptions to Rule 38’s timeline. Fed. R. Civ. P. 81(c)(3).

21          Read together, the Rules present four scenarios for filing timely jury demands in

22   removed cases. First, no jury demand is necessary after removal when a party expressly


     ORDER - 3
 1   and properly demanded a jury trial prior to removal. Fed. R. Civ. P. 81(c)(3)(A).

 2   Second, if the state court from which the case was removed did not require an express

 3   jury demand, a party need not make a jury demand after removal unless and until the

 4   court so orders. Id. Third, if state law requires an express jury demand and all the

 5   necessary pleadings have been served at the time of removal, a party must make the jury

 6   demand in federal court within 14 days of filing or service of a notice of removal. Fed.

 7   R. Civ. P. 81(c)(3)(B). Fourth, if state law requires an express jury demand and all the

 8   necessary pleadings have not been served at the time of removal, a party must make the

 9   jury demand within 14 days of service of the last pleading directed to the issue. See Fed.

10   R. Civ. P. 38(b); Pac. Fisheries Corp. v. H.I.H. Cas. & Gen. Ins., Ltd., 239 F.3d 1000,

11   1002 n.2 (9th Cir. 2001).

12   B.     Plaintiffs’ Jury Demand Requirement

13          The first scenario discussed above does not apply because Plaintiffs did not

14   expressly demand a jury trial in state court prior to removal. Fed. R. Civ. P. 81(c)(3)(A);

15   (see generally Mot.; Daheim Decl.) Likewise, the third scenario is inapplicable because

16   all the necessary pleadings had not been served at the time of removal. See Fed. R. Civ.

17   P. 81(c)(3)(B). An answer is a necessary pleading. See, e.g., Lutz v. Glendale Union

18   High Sch., 403 F.3d 1061, 1063 (9th Cir. 2005) (noting that “[b]ecause [the defendant]

19   had not filed its answer before it removed the case, [the plaintiff] was entitled to demand

20   a jury trial at any time until ten days after she was served with the answer”). 3 And, as

21
            3
              In Lutz and Pacific Fisheries Corp., the Ninth Circuit analyzed the previous versions of
22   Federal Rules of Civil Procedure 38 and 81(c), which provided only 10 days to demand a jury


     ORDER - 4
 1   discussed, United did not file its answer until March 1, 2019, after it removed the case on

 2   February 22, 2019. (See Answer; Not. of Rem.)

 3          Plaintiffs, however, argue that their jury demand is timely under the second

 4   scenario, which is expressed in the second sentence of Rule 81(c)(3)(A). (See Mot. at

 5   9-10; Reply at 2); Fed. R. Civ. P. 81(c)(3)(A). The second sentence of Rule 81(c)(3)(A)

 6   reads: “If the state law did not require an express demand for a jury trial, a party need not

 7   make one after removal unless the court orders the parties to do so within a specified

 8   time.” Fed. R. Civ. P. 81(c)(3)(A) (emphasis added). The parties do not dispute that

 9   Washington law requires an express jury demand “at or prior to the time the case is called

10   to be set for trial.” (See Resp. at 6; Reply at 2); see also Wash. State Court Civil Rules

11   CR 38(b); id. CR 38(d) (stating that the failure to pay the jury fee and serve and file a

12   jury demand as required by the rule constitutes a waiver of trial by jury). According to

13   Plaintiffs, the language of Rule 81(c)(3)(A) means that, because state law “did not”

14   require them to demand a jury before United removed the case, the parties did not have to

15   demand a jury in federal court until the court ordered the parties to do so. (See Reply at

16   2.) Plaintiffs’ interpretation of Rule 81(c)(3)(A) is incorrect.

17          The application of the second sentence of Rule 81(c)(3)(A) depends neither on the

18   timing of the state court’s jury demand requirements nor the stage of the state court

19   proceedings; rather, the only question is whether the state court ever requires an express

20
     after the last necessary pleading. See Lutz, 403 F.3d at 1063; Pac. Fisheries Corp., 239 F.3d at
21
     1002 n.2. Rules 38 and 81(c) were amended in 2009, extending the 10-day deadline to 14 days.
     See Fed. R. Civ. P. 38, Advisory Committee Notes, 2009 Amendment; Fed. R. Civ. P. 81,
22   Advisory Committee Notes, 2009 Amendment.


     ORDER - 5
 1   demand to preserve a party’s jury trial right. See, e.g., William J. Mouren Farming, Inc.

 2   v. Phillips 66 Pipeline, LLC, No. 1:18-CV-00404-DAD-BAM, 2018 WL 3615849, at *3

 3   (E.D. Cal. July 26, 2018) (citing Lewis v. Time Inc., 710 F.2d 549, 556 (9th Cir. 1983)

 4   overruled on other grounds by Unelko Corp. v. Rooney, 912 F.2d 1045, 1052-53 (9th Cir.

 5   1990)); Ortega v. Home Depot U.S.A., Inc., No. CIV. 2:11-1921 WBS GGH, 2012 WL

 6   77020, at *3 (E.D. Cal. Jan. 10, 2012); see also RH Smith Distrib. Co., Inc. v. Zurich Am.

 7   Ins. Co., No. CV-13-3033-RMP, 2013 WL 11879689, at *2 (E.D. Wash. Aug. 12, 2013)

 8   (rejecting plaintiff’s request to interpret Rule 81(c)(3)(A) “to mean that a demand need

 9   not be filed in federal court, absent a court order, where a demand was not due in the state

10   court at the time of removal, even if a demand would ultimately have to be filed”). In

11   short, courts in this Circuit have rejected the emphasis that Plaintiffs place on Rule

12   81(c)(3)(A)’s use of the past tense “did.” 4 Thus, the second scenario specified in Rule

13   81(c)(3)(A) does not relieve Plaintiffs of the 14-day deadline.

14          This leaves only the fourth scenario: in a state that requires an “express demand,”

15   when all the necessary pleadings have not been served at the time of removal, a party

16
            4
                This point is underscored by the language of Rule 81(c) prior to its 2007 amendment.
17   The pertinent section of Rule 81(c) previously read:
              If state law applicable in the court from which the case is removed does not require
18            the parties to make express demands in order to claim trial by jury, they need not
              make demands after removal unless the court directs that they do so within a
19            specified time if they desire to claim trial by jury.
     Fed. Rule Civ. P. 81(c) (2006) (amended 2007) (emphasis added).
20            This amendment was part of a general restyling of the rules and was “intended to be
     stylistic only.” Fed. R. Civ. P. 81 Advisory Committee Notes, 2007 Amendments. Courts have
     determined that the Rule 81(c)’s application did not change after this stylistic amendment.
21
     Compare Keatley v. Food Lion, Inc., 715 F. Supp. 1335, 1338 (E.D. Va. 1989), with Tetravue
     Inc. v. St. Paul Fire & Marine Ins. Co., No. 14-CV-2021 W (BLM), 2018 WL 1185216, *1-2
22   (S.D. Cal. Mar. 7, 2018).


     ORDER - 6
 1   must make its jury demand within 14 days of service of the last necessary pleading. See

 2   Fed. R. Civ. P. 38(b); Pac. Fisheries Corp., 239 F.3d at 1002 n.2. That is precisely the

 3   circumstance of this case. Accordingly, Plaintiffs were required to file a jury demand

 4   within 14 days of service of United’s answer. See Fed. R. Civ. P. 38(b). United filed its

 5   answer on March 1, 2015. (See Answer.) Thus, Plaintiffs’ jury demand was due March

 6   15, 2019. See Fed. R. Civ. P. 38(b).

 7   C.     Plaintiffs Did Not Timely File a Jury Demand

 8          It is undisputed that Plaintiffs did not file a jury demand by March 15, 2019, that

 9   satisfied the formal requirements of Rule 38(b). Fed. R. Civ. P. 38(b); (see Resp. at 2;

10   see generally Mot.) But, Plaintiffs endeavor to classify their March 14, 2019, draft joint

11   status report—sent via email to United—as a jury demand sufficient under Rule 38(b).

12   (See Mot. at 8; Reply at 3.) In support, Plaintiffs state that the court should “indulge

13   every reasonable presumption against waiver” of the jury trial right. (See Mot. at 7

14   (quoting Lutz, 403 F.3d at 1064).) Further, Plaintiffs cite Northland Communications

15   Corp. v. MTV Networks, No. C05-0796RSM, 2006 WL 559121, at *2 (W.D. Wash. Mar.

16   6, 2006), where the court determined that a jury request in a joint status report satisfied

17   Rule 38(b). (Mot. at 8.)

18          Northland Communications Corp. is distinguishable from the present case. In

19   Northland Communications Corp., the parties filed with the court a joint status report that

20   requested a jury within Rule 38’s deadline. 2006 WL 559121, at *1. On these facts, the

21   court found that the jury demand was “sufficient to alert the Court of the trial method

22   desired” within the deadline provided by Rule 38. Id. at *2.


     ORDER - 7
 1          Here, in contrast, Plaintiffs’ March 14, 2019, joint status report was merely a draft

 2   circulating between the parties. (See Daheim Decl. ¶ 8.) Although the draft joint status

 3   report may have put United on notice that Plaintiffs intended to seek a jury trial, Plaintiffs

 4   filed nothing on the court’s docket prior to the March 15, 2019, deadline that was

 5   “sufficient to alert the Court of the trial method desired.” (See Dkt.); see also Lutz, 403

 6   F.3d at 1065 (stating that the purpose of a jury demand is to provide notice to opposing

 7   counsel and the trial court). Thus, Plaintiffs waived their right to a jury trial because they

 8   failed to make a timely jury demand pursuant to Rule 38. Fed. R. Civ. P. 38(d).

 9   D.     The Court’s Discretion Under Rule 39(b)

10          Plaintiffs ask the court to exercise its discretion under Rule 39(b) to relieve their

11   waiver. (Mot. at 6-10.) Relief from waiver of the jury right is available under Rule

12   39(b). Fed. R. Civ. P. 39(b) (“[T]he court may, on motion, order a jury trial on any issue

13   for which a jury might have been demanded.”). However, a district court’s discretion

14   under Rule 39(b) is “narrow,” and “[a]n untimely request for a jury trial must be denied

15   unless some cause beyond mere inadvertence is shown.” See Pac. Fisheries Corp., 239

16   F.3d at 1002 (citing Mardesich v. Marciel, 538 F.2d 848, 849 (9th Cir. 1976)). In the

17   Ninth Circuit, “an untimely jury demand due to legal mistake does not broaden the

18   district court’s narrow discretion to grant the demand” because “[a] good faith mistake of

19   law is no different than inadvertence or oversight.” Id. at 1002-03; see also Zivkovic v. S.

20   Cal. Edison Co., 302 F.3d 1080, 1086-87 (9th Cir. 2002). Additionally, the Ninth Circuit

21   considers a good faith misinterpretation of Rule 81(c)(3) to be oversight or inadvertence.

22   See Pac. Fisheries Corp., 239 F.3d at 1002; Beckham v. Safeco Ins. Co. of Am., 691 F.2d


     ORDER - 8
 1   898, 905 (9th Cir. 1982) (determining that a mistaken belief that no demand was

 2   necessary under Rule 81(c) was “nothing more than inadvertence and neglect”).

 3          Plaintiffs cite case law from other circuits to argue that the court’s discretion under

 4   Rule 39(b) is broad. (See Mot. at 6-7; Reply at 3-4.) Plaintiffs also cite Levias v. Pacific

 5   Maritime Ass’n, No. C08-1610JPD, 2010 WL 431884, at *1 (W.D. Wash. Jan. 27, 2010),

 6   contending that courts in the Western District of Washington “consistently exercise[]

 7   discretion in granting motions under Rule 39(b).” (Reply at 4 (discussing Levias, 2010

 8   WL 431884, at *1).)

 9          Plaintiffs overstate the weight of authority in this district. See, e.g., Lott v.

10   Anderson, No. C14-0260JCC, 2014 WL 6471777, at *8 (W.D. Wash. Nov. 18, 2014)

11   (denying a motion for a jury trial because the failure to timely file a jury demand was

12   oversight); Hendrickson v. Riedell Shoes, Inc., No. C13-5006RJB, 2013 WL 12145955,

13   at *2 (W.D. Wash. Apr. 8, 2013) (granting a motion to strike a jury demand because

14   unfamiliarity with federal jury demand requirements was inadvertence or neglect).

15   Moreover, Levias is distinguishable from this case. In Levias, the court permitted the

16   original plaintiff’s jury demand despite admitting that it would “normally decline to

17   exercise its discretion under Rule 39(b)” under the circumstances. 2010 WL 431884, at

18   *7 (citing Pac. Fisheries Corp., 239 F.3d at 1002). The court did so because it was

19   permitting a second, late-arriving plaintiff to file a jury demand pursuant to Rule 39(b) so

20   as to not “unfairly penalize” him for the original plaintiff’s mistake, and because the

21   court wanted to avoid a situation where it would decide the issues of fact for one plaintiff

22   //


     ORDER - 9
 1   while a jury decided them for the other. Id. at *7-8. No similar circumstances or

 2   concerns are present in this case.

 3          Finally, the Levias court relied on Johnson v. Dalton, 57 F. Supp. 2d 958, 960-61

 4   (C.D. Cal. 1999), a case in which a district court admittedly contravened Ninth Circuit

 5   authority and relied on cases in other circuits to permit a jury trial despite an untimely

 6   demand due to inadvertence. See 2010 WL 431884, at *6. The Johnson decision came

 7   years prior to the Ninth Circuit’s Pacific Fisheries decision, which reaffirmed a court’s

 8   “narrow” discretion under Rule 39(b). See Pac. Fisheries Corp., 239 F.3d at 1002.

 9   Moreover, courts in this Circuit have not widely adopted the Johnson court’s approach to

10   Rule 39(b). See Gonzalez v. Target Corp., No. 2:13-CV-01615-KJM-AC, 2014 WL

11   2548726, at *4 (E.D. Cal. June 5, 2014) (“declin[ing] to follow Johnson” because its

12   exercise of Rule 39(b) discretion was “in contravention of controlling Ninth Circuit

13   authority, and the Johnson court admitted as much”).

14          Plaintiffs’ failure to timely file a jury demand is a result of their good faith mistake

15   of law—i.e., inadvertence or oversight—that they did not have to do so prior to March

16   15, 2019. See Pac. Fisheries Corp., 239 F.3d at 1002-03; (Mot. at 9-10.) Although the

17   court appreciates Plaintiffs’ desire for a jury (see Reply at 4), the court’s discretion is

18   confined by Ninth Circuit precedent, see RH Smith Distrib. Co., Inc., 2013 WL

19   11879689, at *2. Thus, the court declines to exercise its discretion under Rule 39(b) to

20   relieve Plaintiffs of their jury trial waiver.

21   //

22   //


     ORDER - 10
 1                                    IV. CONCLUSION

 2         For the foregoing reasons, the court DENIES Plaintiffs’ motion for leave to file a

 3   jury demand (Dkt. # 9).

 4         Dated this 3rd day of May, 2019.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 11
